Citation Nr: 0947644	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-33 829A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran previously perfected an appeal for an issue 
involving entitlement to service connection for a skin 
disorder, characterized as jungle rot, in November 2008.  He 
was later granted service connection for the issue by way of 
a rating decision dated in June 2009.  Notice of the rating 
action was provided that same month.  

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the Veteran 
has expressed any disagreement with the June 2009 action that 
granted service connection.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) 
regarding disability compensation level separate from prior 
NOD regarding issue of service connection).  Consequently, 
the Board does not have jurisdiction to address any 
downstream element associated with the now service-connected 
tinea.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran served on active duty from February 1945 to 
December 1946.  The Veteran's service treatment records 
(STRs), with the exception of his separation physical 
examination, are missing.  It appears they were destroyed by 
fire at the National Personnel Records Center (NPRC).  The 
NPRC responded to a records query in April 2007 and said that 
there were no STRs for the Veteran and no Surgeon General's 
Office (SGO) records.  

The Veteran was initially informed of the likelihood of the 
loss of his STRs as part of development done in conjunction 
with an earlier claim in April 2007.  The Veteran was asked 
to complete a National Archives (NA) Form 13055 as a means of 
searching additional sources for possible records.  He did 
not respond to the request.  

The Veteran submitted his current claim in November 2007.  He 
claimed that he had malaria in service, with recurrent 
attacks, and that he had to have both knees replaced.  He 
submitted additional information in December 2007.  He 
claimed to have received treatment for malaria at the base 
hospital where he was stationed in the Philippines.  He also 
claimed to have received treatment for his knees during basic 
training.  In regard to his malaria, the Veteran alleged that 
he had had an attack approximately two years earlier.  As for 
his knees, the Veteran contended he hurt both knees during 
basic training.  He further contends that he later injured 
his right knee while moving an engine to an aircraft, and the 
engine swung into his knee.

The Veteran's Separation Qualification Record is associated 
with the claims folder.  It reflects that he served in the 
Army Air Corps.  His primary assignment was at Nichols Field, 
Manila, Philippines.  The Veteran worked as an airplane and 
engine mechanic.  His ground duties involved helping with all 
inspections and maintenance of the airplane on the ground.

His WD AGO Form 53 reflects that he left the United States 
enroute to the Philippines in November 1945 and arrived in 
December 1945.  He departed the Philippines in September 1946 
and returned to the United States in October 1946.  There is 
no indication of any combat service by way of his records, 
despite allegations of combat service by the Veteran's 
representative.  

The Veteran's separation physical examination, dated in 
October 1946, specifically noted that there was no malaria 
during service.  No problems with the musculoskeletal system 
were noted on the examination report.  

The Veteran did not identify any post-service treatment for 
his malaria.  He identified a Dr. Wallentine has having 
performed total knee replacements (TKAs) on him.  

A review of private and VA treatment records, dating from 
2001 to 2009, does not reflect any mention of a past history 
of malaria, with one exception.  A VA treatment entry from 
March 11, 2008, contains the only mention of malaria during 
service by the Veteran.  The inpatient records associated 
with his cancer treatment and TKAs are negative for any past 
history of malaria as well as any recurring attacks.  The 
same is true of the VA records.  The Veteran has not 
provided, nor identified any medical records dated prior to 
2001 as pertinent to his claim.  

In addition, there is no current medical evidence of any 
residual problems associated with malaria, as in spleen or 
liver problems.  See 38 C.F.R. § 4.88b (2009), Diagnostic 
Code 6304 (Instructing that active malaria is to be rated at 
the 100 percent level, thereafter rate residuals such as 
liver or spleen damage under appropriate system).  The rating 
criteria also require that relapses must be confirmed by the 
presence of malarial parasites in blood smears.  

The Veteran does have a longstanding history of hypertension.  
This is noted in both VA and private treatment records.  In 
fact, the same March 11, 2008, entry where the Veteran first 
mentioned having malaria in the past attributes his chronic 
renal insufficiency (CRI) to his hypertension.  As stated, 
there are no treatment records that report any active malaria 
or report any residual from a previous bout of malaria.

The Veteran testified at his October 2009 Travel Board 
hearing that his private physician had told him that his CRI 
was "undoubtedly" due to his malaria.  (Transcript p. 8).  
The Veteran provided a name but could only spell it 
phonetically.  A review of private records from Utah Valley 
Regional Medical Center, in Volume 2 of the claims folder, 
reflect that a J. K. Frischknecht, M.D., was to be given a 
copy of a medical record dated in October 2005.  This name 
appears to be the name of the physician referred to by the 
Veteran in his testimony.  

The Veteran did not list Dr. Frischknecht as a source of 
medical evidence when he was asked to identify such sources 
in November 2007, or at any other time.  Given the Veteran's 
testimony, the records from Dr. Frischknecht should be 
obtained.  

The Veteran was afforded a VA examination in May 2009.  At 
that time, the examiner referenced a physician, Dr. Jackson, 
as the initial orthopedic specialist who treated the Veteran 
for his knee disorder.  The Veteran informed the examiner 
that he was not satisfied with Dr. Jackson and later saw Dr. 
J. Wallentine who performed his bilateral total knee 
replacements.  The Veteran has not identified Dr. Jackson or 
Dr. Wallentine as sources of medical evidence.  The records 
from Utah Valley Regional Medical Center do include the 
operative reports for the Veteran's knee surgeries as 
performed by Dr. Wallentine.  The treatment records of those 
physicians should be requested and associated with the claims 
folder.

The Veteran was again asked to complete a NA Form 13055 in 
conjunction with his current claim in April 2008.  He failed 
to respond to the RO's request.  The Veteran should be given 
another opportunity to provide this information for both the 
malaria and knee issues.

Even if the Veteran fails to respond, the claims folder 
contains evidence of the Veteran's unit in the Philippines 
and the dates of service there such that a request could be 
made based on that information.  Also, he has stated that he 
injured his knees while in basic training at the air base in 
Amarillo, Texas.  He also said he was transported to the base 
hospital on one occasion when he was out on bivouac.  The 
Veteran's Separation Qualification Record indicates that he 
was in basic training for three months.  Thus, the period of 
his assignment in Amarillo can be deduced.  

Finally, in light of the loss of the Veteran's STRs, VA has a 
heightened duty to assist him in the development of his 
claim.  See Washington V. Nicholson, 19 Vet. App. 362, 370-71 
(2005).  This includes providing him with notice of alternate 
sources of evidence that could support his claim.  The 
initial notice letter of November 2007 did inform the Veteran 
of several sources of evidence that could be helpful to his 
claim, to include statements from individuals that knew him 
in service.

The Veteran should be furnished notice that advises him that 
he can submit "buddy", or other lay statements of 
individuals who were aware of his malaria and knee injuries 
in service.  He should also be asked to identify his dates of 
treatment in service as specifically as possibly such that 
morning reports could be requested.  The Board notes that it 
may not be possible to request morning reports for his 
assignment in Amarillo unless his specific unit is 
identified.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran should be provided notice 
that informs him that his STRs are 
missing and presumed destroyed.  He 
should also be provided notice of the 
alternate forms of evidence that could be 
used to substantiate his claim in light 
of his missing STRs.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

The Veteran should be advised that the 
records from Dr. Frischknecht, Dr. 
Jackson, and Dr. Wallentine are of 
particular importance in his claims.  

3.  The Veteran should be contacted and 
asked to complete a NA Form 13055.  In 
particular, he should be asked to 
identify his unit, or units, while 
assigned to the air base in Amarillo and 
to provide as exact dates as he can in 
regard to any claimed treatment.  If the 
Veteran does not respond, the RO should 
attempt to locate additional records, 
including morning reports, through the 
use of information regarding the 
Veteran's assignments and periods of 
assignment based on Separation 
Qualification Record and WD AGO Form 53.  

4.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination to assess his claim for 
service connection for malaria.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The Veteran's STRs are missing and his 
separation physical examination report 
states that he did not have malaria 
during service.  As of the time of the 
remand, there are no medical records 
dated prior to 2001 to show any evidence 
of treatment or reported attacks of 
malaria in the post-service years.  The 
Veteran has stated that one of his 
private physicians has related the 
Veteran's chronic renal insufficiency to 
his having had malaria.

The examiner is requested to determine if 
there is any evidence of active malaria.  
If so, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed malaria is directly related to 
the Veteran's military service.

If there is no evidence of active 
malaria, the examiner is requested to 
determine if there is any medical 
evidence of a residual impairment that 
could be linked to malaria, assuming the 
Veteran did have malaria in service.  

A complete rationale for any opinion 
expressed must be provided.  If no 
opinion can be provided without resorting 
to speculation, the basis for this 
conclusion must be expressed.  

5.  The Veteran should be afforded a VA 
examination to assess his claim for 
service connection for a bilateral knee 
disorder.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
results of such must be included in the 
examination report.

The Veteran alleges that he twisted his 
knees while running the obstacle course 
in service.  He also contends that he 
injured his right knee when an airplane 
engine swung into his right knee during 
service.  Both events are plausible even 
though there are no STR entries of 
treatment, and no evidence of a knee 
impairment on the separation examination.  
The Veteran had a TKA of the right knee 
in 2006 and a TKA of the left knee due to 
progressive degenerative arthritis.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not, given the Veteran's 
description of his alleged injuries in 
service, degenerative arthritis of the 
knees was related to those claimed 
injuries, or any other incident of 
service.  A complete rationale for any 
opinion expressed must be provided.  If 
no opinion can be provided without 
resorting to speculation, the basis for 
this conclusion must be expressed.  

6.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


